DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that this application is currently filed without a power of attorney and is being prosecuted by the inventor. The examiner suggests calling 571-272-0898, the examiner’s direct line, with any questions about this office action or any problems that arise during the patent process of the instant application. Communication can be done via email but written authorization is needed, see end of office action for further information.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application is claiming the benefit of provisional application No. 62/710,715 under 35 U.S.C. 119(e). However, this application was not filed within twelve months from the filing date of the provisional application, and there is no indication of an intermediate nonprovisional application or international application designating the United States that is directly claiming the benefit of the provisional application and filed within 12 months of the filing date of the provisional application. In addition, no petition under 37 CFR 1.78(b) or request under PCT Rule 26bis.3 to restore the benefit of the provisional application has been granted.
Applicant is required to delete the claim to the benefit of the prior-filed provisional application, unless applicant can establish that this application, or an intermediate nonprovisional application or international application designating the United States, was filed within 12 months 
Specification
The substitute specification (marked-up and clean copies) received January 15, 2020 has been entered. This most recent clean copy of the instant specification has been relied on to facilitate examination of the instant claims. 
Although the January 15, 2020 specification satisfies the requirements of the Notice of Incomplete Reply mailed November 6, 2019, the instant specification is objected to because the specification is not ordered in the requisite order required under 37 CFR 1.77(b) and should be amended according to the following guidelines illustrating the preferred layout for the specification of a utility application: 
Arrangement and Content of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The instant specification is also objected to for page numbering. The title page begins on page 2 and the next page is numbered “18”. Drawing pages are numbered separately from the specification.
It is noted that the instant specification cites many references in the disclosure, which is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is also objected to because it contains embedded hyperlinks and/or other form of browser-executable code, see paragraphs [10, 11, 38, and 41]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “Darmacon” and products purchased in the description on Table 1 on page 20 is a trade name or a mark used in commerce and has been noted in this application. Any SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Proper notation of all trade names or marks used in commerce presented in the instant specification are required to be annotated appropriately.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1C is not described in the instant specification.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 1(A) “HLA E and β2 microglubulin fusion” recited in line 1 on page 18, as described in the specification. Figure 1(A) appears to be a picture of an agarose gel after protein digestion, discussed in the middle of the Figure 1 Legend on page 18. Therefore, Figure 1(A) is also objected to under 37 CFR 1.84(p)(4)  for describing two different components, both designated as “Figure 1(A)”. 
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because there are two charts depicted, but are unlabeled and undescribed in the instant specification. In addition, the caption under instant Figure 2 refers to “Fig. 7”.

Figure 4 is objected to as failing to comply with 37 CFR 1.84(p)(5) because panels 6-9 are undescribed in the instant specification. 
Figure 5 is objected to as failing to comply with 37 CFR 1.84(p)(5) because the caption under instant Figure 5 refers to “Fig 1”.
Figure 6 is objected to because the Figure refers to “Fig 2”. 
Figure 7 is objected to because the Figure refers to “Fig 3”.
Figure 8 is objected to because the Figure depicts four images and refers to “Fig 4”. In addition, the description in the specification of panels A and B appear to refer to the top two images of Figure 8 and there is no corresponding “C” and “D” descriptions in Figure 8.
Table 1 is grouped with the instant Figures and should be identified as a Figure in the Drawings and the instant specification.
Figure 9 is objected to because it is not clear how the description of the Figure provided in the instant specification describes the three panels depicted. 
Figure 10 is objected to because the description of the Figure includes components that are not labeled as such in the Figure, such as “CD19+ B cells” and “Langerhans cells (LC)”, etc. 
Figure 11 depicts three panels, but none are labeled or described in the description in the instant specification. The description provided describes plasmid construction, but the first panel depicts a plasmid map, the second panel depicts sequences of the UL-40 insert, and the third panel depicts UL-40-tagged expression.  
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  The claims recite, “SEQ ID: #”, followed by a number.  The proper sequence identifier format is: SEQ ID NO: X., where X is the corresponding numbered sequence disclosed in the instant sequence listing. See MPEP § 2422.01 (V). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. 
Instant claim 1 states that the antigenic peptides to HLA-E, -F-, and -G, “are predicted by the Ige predict algorithm or overlapping 8-11-mers”.  The recited “Ige” is presumably intended to be: “IgE”.  It cannot be determined what is intended as “predicted by” an “Ige predict algorithm”. Paragraphs [0037, 0041, and 0042] on pages 35-37, respectively, name a non-functioning website and discusses a script that is presumably the computer program, but no discernable parameters/ calculations or sequence of instructions are provided for the skilled artisan to be apprised of the scope of the claimed “predict algorithm”. Alternative to the “predict 
Instant claim 2 states that the peptides comprise “IgE peptide sequences of SEQ ID NOs: 40-77, are derived from …SEQ ID NO: 78. It cannot be determined whether one or all of SEQ ID NOs: 40-77 are required and it is not clear how these sequences are “derived from …IgE or …SEQ ID NO: 78”.  Due to the presence of parenthesis, it is not clear whether SEQ ID NO: 78 the structure corresponding to IgE. In addition, many of the sequences encompassed by claim 2 are much greater than “8-11 mers” recited in instant claim 1, from which claim 2 depends, rendering the claim indefinite.
Instant claim 3 states that the peptides “are derived from the autologous antigen, TNF-a”.  It cannot be determined how the peptides are derived from TNF-a.  Due to the presence of parenthesis, it is also not clear whether SEQ ID NO: 79 (and/or?) SEQ ID NO: 80 are sequence structures of TNF-a.
The claims are also replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.
Claim 2 recites the limitation "the HLA-E restricted IgE peptides" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim scope is indeterminate.
Claim 3 recites the limitation "the HLA-E restricted TNF-a peptides" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim scope is indeterminate.
 Instant claim 4 is drawn to a method, but characterizes a composition’s intended activity without recitation of one or more active steps.  Therefore, it is unclear whether the claim is Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). This rejection affects all dependent claims.
Instant claim 5 refers to cells “co-stimulated by positive enhancing second signals”, but there is no clear meaning that can be gleaned from this phrase.  There is no reference to first signals and it is not clear what second signals are attributed to or how they are positive and how or what degree they are enhanced and what makes them positive.
Instant claim 6 refers to cells “co-stimulated by negative immunoregulatory tolerance-inducing signals”, but there is no clear meaning that can be gleaned from this phrase. It is not clear what is intended by “negative immunoregulatory tolerance-inducing signals” or how they are negative, immunoregulatory, and tolerance-inducing.
Claim 8 states that “antigenic peptides are derived from immunoglobulin E, tumor necrosis factor-1”.  Are the peptides derived from either in the alternative or both? In addition, it cannot be determined how the peptides are derived from either or both sources.    
Claim 9 states that cells “are treated with US11…upon loading of antigenic peptides” and depends from claim 4, which has no active steps. The recited treatment is not recited as active step. The components recited, i.e., US11, US2, and US6 are cytomegalovirus (CMV) proteins, 
Claim 10 states that cells are treated with “siRNA/shRNA of Derlin-1, SEL-1L, HRD1, p97, Ufd1-Npl4, BiP, proteasome inhibitors, heat shock proteins…”, and depends from claim 4, which has no active steps. The recited treatment is not recited as active step. Is siRNA/shRNA of Derlin-1 also intending treatment with siRNA/shRNA of the remaining components, “SEL-1L, HRD1, p97, Ufd1-Npl4, BiP, proteasome inhibitors, heat shock proteins…”? In addition, it is not clear what “SEL-1L, HRD1, p97, Ufd1-Npl4” acronyms refer to.
Claim 11 refers to routes of vaccination and depends from claim 4, which has no active steps. The recited routes of vaccination are not recited as active steps.
	Claim 12 recites, wherein peptides binding to MHC Ib, e.g., HLA-E, HLA-G, and HLA-F “are validated by diminishing the augmented renaturation binding via a canonical indicator peptide to conformation-specific anti- HLA-E solid phase.”  No meaning can be determined from the quoted phrase.  It is not clear what is intended to be claimed by the quoted phrase.
Regarding claims 12 and 13, the phrase “e.g.,” and “such as” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 refers to peptides as “validated”. However, it is not clear what the peptides are validated for or how they are confirmed, i.e., “validated”. This claim appears to encompass an active step, but depends from claim 4, which does not recite an active step. The recited validation is not recited as active step.  
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). This rejection affects all dependent claims.
Claims 17 and 18 refer to substituting leader peptides, and both claims depend from claim 16, which has no active steps. The recited substitution is not recited as an active step. Claims 17 and 18 imply active steps of substituting “natural viral HLA-E leader peptide mimicry”, but does not indicate which virus is being referred to. These leader peptides are substituted for “leader-like peptides” of autoimmune antigenic peptides (claim 17) or microbial or cancer peptides (claim 18), but there is no indication for what peptides would be considered “leader-like”.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    
	The instant endogenous and exogenous peptides to HLA-E, -F-, and -G of claim 1, “are predicted by the Ige predict algorithm or overlapping 8-11-mers”.  It cannot be determined what is intended as “predicted by” an “Ige predict algorithm”. Paragraphs [0037, 0041, and 0042] on pages 35-37, respectively, name a non-functioning website and discusses a script that is presumably the computer program, but no discernable parameters/ calculations or sequence of instructions are provided for the skilled artisan to be apprised of the “predict algorithm”. Alternative to the “predict algorithm”, the instantly claimed antigenic peptides “are predicted by…overlapping 8-11-mers”, which is unintelligible. Therefore, instant claim 1 recites antigenic peptides indistinguishable from naturally occurring materials from auto-antigens, inflammatory molecules, IgE, cancer antigens, allergens, bacterial, fungal and viral antigens.
Instant claim 2 states that the peptides comprise “IgE peptide sequences of SEQ ID NOs: 40-77, are derived from …SEQ ID NO: 78. It cannot be determined whether one or all of SEQ ID NOs: 40-77 are required and it is not clear how these sequences are “derived from …IgE or …SEQ ID NO: 78”.  Due to the presence of parenthesis, it is not clear whether SEQ ID NO: 78 the structure corresponding to IgE. In addition, many of the sequences encompassed by claim 2 are much greater than “8-11 mers” recited in instant claim 1, from which claim 2 depends, 
Instant claim 3 states that the peptides “are derived from the autologous antigen, TNF-a”.  It cannot be determined how the peptides are derived from TNF-a, but the peptides of claim 3 are also drawn to antigenic peptides indistinguishable from naturally occurring materials.
Naturally occurring materials are not patent-eligible, see MPEP § 2106.04(b). Genetic information or genetic structure of the instant peptides are not created or altered upon isolation from their native environment.  Finding or discovering an important structure does not satisfy the §101 inquiry.  Isolation by severing chemical bonds naturally linking the peptides claimed from the remainder of the naturally-occurring polypeptide does not in itself provide a markedly different characteristic from any endogenous or exogenous peptide derived from auto-antigens, inflammatory molecules, IgE, cancer antigens, allergens, bacterial, fungal and viral antigens found in nature since there are no chemical changes resulting from the isolation. 
For these reasons, the claims 1-3 are not patent-eligible.
Claims 4-18 rejected are under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. The four categories of patent-eligible subject matter are: process, machine, manufacture, or composition of matter. Instant claim 4 is drawn to a method, 
Claim 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural infection by cytomegalovirus (CMV) without significantly more. Claims 4-15 recite endogenous and exogenous peptides to HLA-E, -F-, and –G, that are processed and presented by antigen-presenting cells (APCs, including CD4 and/or CD8 cells), which are phenotypically and genotypically modified for preferential loading of endogenous and exogenous peptides exposed to US11, US2, and/or US6 (CMV proteins) onto HLA-E, -F-, and –G to provide natural immune defense and immune homeostasis. The components claimed, exogenous and endogenous peptides and APCs, are naturally-occurring products with naturally inherent “universal vaccine” functions in a subject. Recitation of “vaccine” does not impart a structural distinction of the instant peptides and APCs that would not be found in nature. See MPEP 2106.04(c)(I)(A). The routes of delivery recited in instant claim 11 encompass natural infection targeting APCs since there are no active steps recited. Claim 16 is drawn to a composition comprising UL40 (CMV) protein that mimics HLA-E leader peptides that possess the functional properties recited in instant claims 17 and 18. Cytomegalovirus harbors US11, US2, US6, and UL40 proteins which are components APCs are exposed to (treated) in a natural CMV infection. See Barry et al. (Nature Reviews Immunology. February 2020; 113-127). The claim(s) does/do not include 
For these reasons, the claims 4-18 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at 
	Instant claim 1 states that the antigenic peptides to HLA-E, -F-, and -G, “are predicted by the Ige predict algorithm or overlapping 8-11-mers”. It cannot be determined what is intended as “predicted by” an “Ige predict algorithm”. Paragraphs [0037, 0041, and 0042] on pages 35-37, respectively, name a non-functioning website and discusses a script that is presumably the computer program, but no discernable parameters/ calculations or sequence of instructions are provided for the skilled artisan to be apprised of the scope of the claimed “predict algorithm”. The instant specification fails to adequately describe the “predict algorithm” claimed. Alternative to the “predict algorithm”, the instantly claimed antigenic peptides “are predicted by…overlapping 8-11-mers”, which is unintelligible. Therefore, instant claim 1 recites antigenic peptides derived from naturally occurring materials from auto-antigens, inflammatory molecules, IgE, cancer antigens, allergens, bacterial, fungal and viral antigens with no defined structure or corresponding function. This rejection affects all dependent claims.
	Instant claim 2 states that the peptides comprise “IgE peptide sequences of SEQ ID NOs: 40-77, are derived from …SEQ ID NO: 78. It cannot be determined whether one or all of SEQ ID NOs: 40-77 are required and it is not clear how these sequences are “derived from …IgE or …SEQ ID NO: 78”.  Due to the presence of parenthesis, it is not clear whether SEQ ID NO: 78 the structure corresponding to IgE. In addition, many of the sequences encompassed by claim 2 are much greater than “8-11 mers” recited in instant claim 1, from which claim 2 depends, rendering the claim indefinite. Instant claim 2 recites antigenic peptides with no defined structure or corresponding function.
 Instant claim 3 recites antigenic peptides with no defined structure or corresponding function.
Instant claim 4 is drawn to a method, but characterizes a composition’s intended activity without recitation of one or more active steps. Paragraph [5] of the instant specification discusses the fact that antigenic peptide binding to HLA-E is a natural phenomenon. Therefore, there is no clear meaning for whether the claim is intended as a product comprising peptides that bind to HLA-E or a method claim drawn to peptide binding through active method steps that are not recited. This rejection affects all dependent claims. 
Instant claim 5 refers to cells “co-stimulated by positive enhancing second signals”, but there is no clear meaning that can be gleaned from this phrase.  There is no reference to first signals and it is not clear what second signals are attributed to or how they are positive and how or what degree they are enhanced and what makes them positive. Paragraph [86] on page 52 of the instant disclosure mentions co-administering a second signal that mimics “a reversal phase of the natural infection”, but this statement does not satisfy a description of the claimed “second signals” or what an intended function of a second signal co-administered is.  
Instant claim 6 refers to cells “co-stimulated by negative immunoregulatory tolerance-inducing signals”, but there is no clear meaning that can be gleaned from this phrase. It is not clear what is intended by “negative immunoregulatory tolerance-inducing signals” or how they are negative, immunoregulatory, and tolerance-inducing. There is no mention of “negative 
Claim 8 states that “antigenic peptides are derived from immunoglobulin E, tumor necrosis factor-1”.  Are the peptides derived from either in the alternative or both? In addition, it cannot be determined how the peptides are derived from either or both sources. There is an inadequate written description provided for the materials claimed.    
Claim 9 states that cells “are treated with US11…upon loading of antigenic peptides” and depends from claim 4, which has no active steps. The components recited, i.e., US11, US2, and US6 are cytomegalovirus (CMV) proteins. This natural phenomenon is discussed in paragraphs [15 and 24] of the instant specification, but there is no mention of CMV in the instant claims. Is CMV and/or a component of CMV intended to be recited? Paragraph [29] of the specification refers to a DNA vaccine, but does not indicate that the DNA is a CMV vector or that the DNA expresses CMV proteins US11, US2, and US6.  Paragraphs [49 and 51] discuss protein components of classical CMV infection, but does not suggest CMV as a component in the composition. Paragraphs [84 and 86] discuss CMV proteins and their expression from a plasmid depicted in instant Figure 11. However, the components claimed are not sufficiently described.  
Claim 10 states that cells are treated with “siRNA/shRNA of Derlin-1, SEL-1L, HRD1, p97, Ufd1-Npl4, BiP, proteasome inhibitors, heat shock proteins…”. Is siRNA/shRNA of Derlin-1 also intending treatment with siRNA/shRNA of the remaining components, “SEL-1L, HRD1, p97, Ufd1-Npl4, BiP, proteasome inhibitors, heat shock proteins…”? In addition, it is not clear what “SEL-1L, HRD1, p97, Ufd1-Npl4” acronyms refer to. Table 1 on page 20 discusses Derlin-1 siRNA. However, no support can be found for the remaining recited components: SEL-1L, HRD1, p97, Ufd1-Npl4, BiP, proteasome inhibitors, or heat shock proteins or corresponding 
  	Claim 12 recites, wherein peptides binding to MHC Ib, e.g., HLA-E, HLA-G, and HLA-F “are validated by diminishing the augmented renaturation binding via a canonical indicator peptide to conformation-specific anti- HLA-E solid phase.”  No meaning can be determined from the quoted phrase.  It is not clear what is intended to be claimed by this phrase. There is no discussion provided in the instant disclosure that clarifies the claimed phrase.
	Claim 13 refers to peptides as “validated”. However, it is not clear what the peptides are validated for or how they are confirmed, i.e., “validated”. This claim appears to encompass an active step, but depends from claim 4, which does not recite an active step. The recited validation is not recited as active step. There is no discussion provided in the instant disclosure regarding peptide validation.  
	Claims 14 and 15 state that the length of the MHC Ib binding peptide is an 8-mer, a 9-mer, a 10-mer and from a 11- to 43-mer. However, the claimed peptides possess no defined structure. The instant disclosure fails to describe the scope of peptides ranging between 8-mer to 43-mer that possess the requisite function of MHC Ib binding. 
Instant claim 16 is drawn to “using”, but characterizes a composition’s intended activity without recitation of one or more active steps. The description of instant Figure 11 on page 21 discusses expression of UL40 from a lentiviral vector, but does not indicate how UL40 expressed from the vector is used as a “universal vaccine”. Example 4, beginning on page 40 of the instant specification also discusses expression of UL40 that stimulate and suppress attributes of a host’s immune system. However, there is insufficient discussion in the instant specification for how UL40 is “used”, as claimed. The skilled artisan would not predict that expression of UL40 from a 
Claims 17 and 18 refer to substituting leader peptides, and both claims depend from claim 16, which has no active steps. The recited substitution is not recited as an active step. Claims 17 and 18 imply active steps of substituting “natural viral HLA-E leader peptide mimicry”, but does not indicate which virus is being referred to. These leader peptides are substituted for “leader-like peptides” of autoimmune antigenic peptides (claim 17) or microbial or cancer peptides (claim 18), but there is no indication for what peptides would be considered “leader-like”. There is an inadequate written description provided for the materials claimed.
In the description of Figure 12 on page 21, the instant specification identifies an IgE 9-mer epitope, SEQ ID NO: 68, that induces surface expression of HLA-E in TAP-deficient T2 cells. In paragraph [34] on page 34 of the instant specification, SEQ ID NO: 68, is described as exhibiting higher binding scores to HLA-E compared with other peptide candidates. Paragraph [6] of the instant specification describes the inventive concept:
…we propose that adaptive protective immunity against intracellular pathogens such as intracellular bacteria, intracellular protozoans, and intracellular viral infections can lead to peptides/HLA-E-mediated sterile microbial immunity. We envision that because there exists no polymorphisrn of HLA-E, any bacterial or viral peptides presented by HLA-E can be universally applied to all human individuals for inducing CD8+ T cells, cytotoxic or immunoregulatory, as well as CD4 + T cells with a higher affinity for peptide/HLA-E, compensating for the accessory interaction of CD8/a3 canonical interaction that recognize short pathogen-derived peptide epitopes or self-peptides as universal peptide vaccines. 

However, the instant specification does not describe the broad genus of endogenous and exogenous peptides presented to HLA-E that can be universally applied to all human individuals for inducing CD8+ T cells, cytotoxic or immunoregulatory, as well as CD4 + T cells with a 
Walters et al. (European Journal of Immunology. December 2020; 50: 2075-2091) reflect the current state of the art for identifying peptides that bind HLA-E to elicit immunodominant T cell responses while simultaneously evading Natural Killer (NK) cell pathway. Peptide screening by Walters et al. conclude (see the abstract, Introduction, Figures 1-8, and the first column on page 2089):
that although HLA-E preferentially accommodates canonical MHC class I leader peptides, many non-canonical, sequence diverse, pathogen-derived peptides also bind HLA-E, albeit generally with lower relative binding strength. Additionally, our screens demonstrate that the majority of peptides tested, including some key Mtb and SIV epitopes that have been shown to elicit strong Mamu- E-restricted T cell responses, either bind HLA-E extremely weakly or give signals that are indistinguishable from the negative, peptide-free controls.      
Therefore, the skilled artisan cannot envision the detailed structure of the encompassed peptides. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying  haracteristics, i.e., structure or other physical and or chemical properties, by  
In the instant case, the specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the.. .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention, i.e., the genus of exogenous and endogenous peptides that bind to HLA-E, and also function as universal vaccines. In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed materials.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406.
In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein. 



s 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", see MPEP § 2163. In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed inventions.
	Instant claim 1 states that the antigenic peptides to HLA-E, -F-, and -G, “are predicted by the Ige predict algorithm or overlapping 8-11-mers”. It cannot be determined what is intended as “predicted by” an “Ige predict algorithm”. Paragraphs [0037, 0041, and 0042] on pages 35-37, respectively, name a non-functioning website and discusses a script that is presumably the computer program, but no discernable parameters/ calculations or sequence of instructions are provided for the skilled artisan to be apprised of the scope of the claimed “predict algorithm”. The instant specification fails to adequately describe the “predict algorithm” claimed. Alternative to the “predict algorithm”, the instantly claimed antigenic peptides “are predicted by…overlapping 8-11-mers”, which is unintelligible. Therefore, instant claim 1 recites antigenic peptides derived from naturally occurring materials from auto-antigens, inflammatory molecules, IgE, cancer antigens, allergens, bacterial, fungal and viral antigens with no defined structure or corresponding function. This rejection affects all dependent claims.

	Instant claim 3 states that the peptides “are derived from the autologous antigen, TNF-a”.  It cannot be determined how the peptides are derived from TNF-a.  Due to the presence of parenthesis, it is also not clear whether SEQ ID NO: 79 (and/or?) SEQ ID NO: 80 are sequence structures of TNF-a. Instant claim 3 recites antigenic peptides with no defined structure or corresponding function.
Instant claim 4 is drawn to a method, but characterizes a composition’s intended activity without recitation of one or more active steps. Paragraph [5] of the instant specification discusses the fact that antigenic peptide binding to HLA-E is a natural phenomenon. Therefore, there is no clear meaning for whether the claim is intended as a product comprising peptides that bind to HLA-E or a method claim drawn to peptide binding through active method steps that are not recited. This rejection affects all dependent claims. 
Instant claim 5 refers to cells “co-stimulated by positive enhancing second signals”, but there is no clear meaning that can be gleaned from this phrase.  There is no reference to first signals and it is not clear what second signals are attributed to or how they are positive and how or what degree they are enhanced and what makes them positive. Paragraph [86] on page 52 of 
Instant claim 6 refers to cells “co-stimulated by negative immunoregulatory tolerance-inducing signals”, but there is no clear meaning that can be gleaned from this phrase. It is not clear what is intended by “negative immunoregulatory tolerance-inducing signals” or how they are negative, immunoregulatory, and tolerance-inducing. There is no mention of “negative immunoregulatory tolerance-inducing signals” in the instant disclosure, and therefore, a lack of written description for what this material or element is.
Claim 8 states that “antigenic peptides are derived from immunoglobulin E, tumor necrosis factor-1”.  Are the peptides derived from either in the alternative or both? In addition, it cannot be determined how the peptides are derived from either or both sources. There is an inadequate written description provided for the materials claimed.    
Claim 9 states that cells “are treated with US11…upon loading of antigenic peptides” and depends from claim 4, which has no active steps. The components recited, i.e., US11, US2, and US6 are cytomegalovirus (CMV) proteins. This natural phenomenon is discussed in paragraphs [15 and 24] of the instant specification, but there is no mention of CMV in the instant claims. Is CMV and/or a component of CMV intended to be recited? Paragraph [29] of the specification refers to a DNA vaccine, but does not indicate that the DNA is a CMV vector or that the DNA expresses CMV proteins US11, US2, and US6.  Paragraphs [49 and 51] discuss protein components of classical CMV infection, but does not suggest CMV as a component in the composition. Paragraphs [84 and 86] discuss CMV proteins and their expression from a plasmid depicted in instant Figure 11. However, the components claimed are not sufficiently described.  

  	Claim 12 recites, wherein peptides binding to MHC Ib, e.g., HLA-E, HLA-G, and HLA-F “are validated by diminishing the augmented renaturation binding via a canonical indicator peptide to conformation-specific anti- HLA-E solid phase.”  No meaning can be determined from the quoted phrase.  It is not clear what is intended to be claimed by this phrase. There is no discussion provided in the instant disclosure that clarifies the claimed phrase.
	Claim 13 refers to peptides as “validated”. However, it is not clear what the peptides are validated for or how they are confirmed, i.e., “validated”. This claim appears to encompass an active step, but depends from claim 4, which does not recite an active step. The recited validation is not recited as active step. There is no discussion provided in the instant disclosure regarding peptide validation.  
	Claims 14 and 15 state that the length of the MHC Ib binding peptide is an 8-mer, a 9-mer, a 10-mer and from a 11- to 43-mer. However, the claimed peptides possess no defined structure. The instant disclosure fails to describe the scope of peptides ranging between 8-mer to 43-mer that possess the requisite function of MHC Ib binding. 

Claims 17 and 18 refer to substituting leader peptides, and both claims depend from claim 16, which has no active steps. The recited substitution is not recited as an active step. Claims 17 and 18 imply active steps of substituting “natural viral HLA-E leader peptide mimicry”, but does not indicate which virus is being referred to. These leader peptides are substituted for “leader-like peptides” of autoimmune antigenic peptides (claim 17) or microbial or cancer peptides (claim 18), but there is no indication for what peptides would be considered “leader-like”. There is an inadequate written description provided for the materials claimed.
In the description of Figure 12 on page 21, the instant specification identifies an IgE 9-mer epitope, SEQ ID NO: 68, that induces surface expression of HLA-E in TAP-deficient T2 cells. In paragraph [34] on page 34 of the instant specification, SEQ ID NO: 68, is described as exhibiting higher binding scores to HLA-E compared with other peptide candidates. Paragraph [6] of the instant specification describes the inventive concept:


However, the instant specification does not describe the broad genus of endogenous and exogenous peptides presented to HLA-E that can be universally applied to all human individuals for inducing CD8+ T cells, cytotoxic or immunoregulatory, as well as CD4 + T cells with a higher affinity for peptide/HLA-E as ameliorative or prophylactic vaccine component(s) against pathogens, immunogens, inflammatory, and autoimmune diseases, recited in claims 1, 4-6, 16, and 18.
Walters et al. (European Journal of Immunology. December 2020; 50: 2075-2091) reflect the current state of the art for identifying peptides that bind HLA-E to elicit immunodominant T cell responses while simultaneously evading Natural Killer (NK) cell pathway. Peptide screening by Walters et al. conclude (see the abstract, Introduction, Figures 1-8, and the first column on page 2089):
that although HLA-E preferentially accommodates canonical MHC class I leader peptides, many non-canonical, sequence diverse, pathogen-derived peptides also bind HLA-E, albeit generally with lower relative binding strength. Additionally, our screens demonstrate that the majority of peptides tested, including some key Mtb and SIV epitopes that have been shown to elicit strong Mamu- E-restricted T cell responses, either bind HLA-E extremely weakly or give signals that are indistinguishable from the negative, peptide-free controls.      

The instant rejection satisfies the Wands factors of level of predictability in the art, the amount of direction provided by the inventors, the state of the art, the breadth of the claims, and the quantity of experimentation needed to use the invention. See MPEP § 2164.01(a). Accordingly, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and/or use the invention claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sonderstrom et al. (USPgPub 2003/0171280).
Sonderstrom et al. anticipate HLA-E binding peptides comprising 9-mers, see claims 9 and 10. These claims of Sonderstrom et al. anticipate instant claim 1, requiring that the peptides are predicted by 8-11-mers and instant claims 2, 3, 8, 14, and 15 (since the peptides claimed do not have a defined structure) and possess functions inherent in the corresponding peptide structures, as required by instant claims 12 and 13. Sonderstrom et al. also anticipate instant .  

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mocarski et al. (Cellular Microbiology. 2004; 6(8): 707-717).
 Mocarski et al. anticipate HLA-E binding peptides derived from host MHC I proteins and a CMV UL40 HLA-E-binding peptide, see “Interactions with and imitation…” beginning on page 713. These teachings anticipate instant claim 1-3, 8, and 14-16, (since the peptides claimed do not have a defined structure) and possess functions inherent in the corresponding peptide structures, as required by instant claims 12, 13, 17, and 18. Mocarski et al. also anticipate instant claim 4 due to the specific requirement that the peptides bind to HLA-E  and are presented to APCs, including CD8+ T cells, see the paragraph bridging the columns on page 714, which provide natural immune defense and homeostasis, see paragraphs, as required by instant claim 5-7. Natural infection of CMV described by Mocarski et al. includes expression of CMV-expressed proteins US2, US6, and US11 and exposure to proteasome inhibitors and heat shock proteins inherent to APCs encountering CMV infection, as required by instant claims 9-11, anticipated because no active steps are instantly recited.  

   
Conclusion
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references.
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-recources/elossary#
	When responding to this action, please keep the following in mind:
	A proper reply requires a specific format for any amendments. A USPTO Sample Reply to Office actions can be found at:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s conclusions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
	All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even 
	Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant's name within forward slashes and the signer’s name must be:
	(A) Presented in printed or typed form preferably immediately below
or adjacent the S-signature, and
	(B) Reasonably specific enough so that the identity of the signer can be readily recognized.

Examples of proper signatures:

    PNG
    media_image1.png
    41
    297
    media_image1.png
    Greyscale


Or, 


    PNG
    media_image2.png
    49
    286
    media_image2.png
    Greyscale


	Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.
	Applicant should respectfully note that the position of the U.S. Patent and Trademark
Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	The USPTO understands internet e-mail communications may be more convenient for some applicants. However, communication via e-mail poses risks to information confidentiality.
The USPTO will NOT respond via e-mail to any internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
	In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication
(i.e., the authorization cannot be e-mailed to the examiner). Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP § 502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648